COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.  2-07-154-CV
 
 
MICHAEL SCOTT                                                                 APPELLANT
 
                                                   V.
 
WICHITA COUNTY AND                                                        APPELLEES
DORSEY R. TRAPP, IN HIS PERSONAL
AND OFFICIAL CAPACITIES                                                                  
 
                                              ------------
 
             FROM THE
30TH DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant Michael Scott attempts to appeal the
order granting Appellees= plea to the jurisdiction and
dismissing his case.  Because Scott=s notice
of appeal was not timely filed, we will dismiss the appeal for want of jurisdiction.




The trial court signed the judgment on February
2, 2007.  Scott=s motion
for new trial was due March 5, 2007, but was not given to prison officials to
mail until March 19, 2007, and was not filed until March 23, 2007.  Consequently, Scott=s motion
for new trial was untimely, and the mailbox rule does not apply because the
motion for new trial was filed nineteen days late and mailed fourteen days
late.  See Tex. R. Civ. P. 21a. 
Thus, Scott=s untimely motion for new trial
did not extend his deadline for filing his notice of appeal, which was due
March 5, 2007, but was not filed until May 7, 2007.
Because Scott=s notice
of appeal appeared untimely, we notified him on 
May 17, 2007, of our concern that this court may not have jurisdiction
over the appeal and informed him that unless he or any party desiring to
continue the appeal filed with this court a response on or before May 21, 2007,
showing a reasonable explanation for the late filing of the notice of appeal,
this appeal would be dismissed for want of jurisdiction.  See Tex.
R. App. P. 10.5(b), 26.3(b), 42.3(a). 
Scott responded on May 21, 2007, that the prison unit that he was
assigned to Ahad a disturbance after [his] attendance
at a hearing held in the case on January 31, 2007.  So the motion for new trial [that he] filed
was late getting to [the] trial court clerk.@




Thereafter, we sent a letter to Scott requesting
that he provide this court with the date that he gave his motion for new trial
to the prison authorities for forwarding to the trial court clerk and that his
response be supported by an unsworn declaration that complied with chapter 132
of the Texas Civil Practice and Remedies Code. 
See Tex. Civ. Prac. &
Rem. Code Ann. '' 132.001-.003 (Vernon
2005).  Scott responded that he handed
his motion to the prison authorities on March 19, 2007.
The times for filing a notice of appeal are
jurisdictional in this court, and absent a timely filed notice of appeal or a
timely filed extension request, we must dismiss the appeal.  See Tex.
R. App. P. 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997).  Because the mailbox rule
does not apply to extend the time for filing Scott=s motion
for new trial and because Scott=s notice
of appeal was therefore not timely filed, we dismiss this appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER
CURIAM
 
PANEL D: WALKER, J.;
CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: July 5, 2007




[1]See Tex. R. App. P. 47.4.